PRATT, Circuit Judge,
dissenting:
The majority’s disposition of this appeal establishes significant law for this circuit. Because of the brevity of the majority opinion, I think it is important for future cases to highlight its holdings, both explicit and implicit, even though I disagree with them. The majority holds:
(1) Once a police officer applies a single handcuff to an arrestee, the “seizure” is complete for fourth amendment purposes (indeed, “for all intents and purposes”), and there is no duty of reasonableness under Tennessee v. Garner, 471 U.S. 1, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985), for anything that follows.
(2) Any municipal arrest policy, so long as it does not authorize the intentional use of unreasonable force, is immune from fourth amendment scrutiny, no matter how likely it might be to cause “inadvertent” injuries or deaths.
(3) The Supreme Court’s holdings in Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986), and Davidson v. Cannon, 474 U.S. 344,106 S.Ct. 668, 88 L.Ed.2d 677 (1986), that a deprivation of due process cannot result solely from negligence, extend to deprivations of the fourth amendment right to be free of unreasonable seizures, and perhaps to deprivations of other substantive constitutional protections as well.
From each of these holdings, I dissent.
*9In our first decision on this appeal, Dodd v. City of Norwich, supra, we held that plaintiff Velma Dodd, individually and in her capacity as administratrix of decedent Dwayne Dodd’s estate, (1) had a potential cause of action under the fourth amendment and 42 U.S.C. § 1983 against the City of Norwich and police officer Eric Larson, based on the Supreme Court’s decision in Garner, resolution of which required remand to the district court; (2) had a potentially valid wrongful death claim under Connecticut law against the city, but not against Larson, based on the city’s policy of training police officers to hold their guns while attempting to handcuff arrestees; but (3) did not have a claim under the fourteenth amendment for denial of due process after the Supreme Court’s decisions in Daniels and Davidson, which held that “mere negligence” does not constitute a deprivation of due process. In short, we concluded that the city’s policy, as carried out by Larson, had to be considered for its reasonableness as a means of effecting seizures both in light of Gamer and under Connecticut tort law.
On motion of appellees, we granted reargument to get the views of counsel on five recent Supreme Court cases cited in our prior decision: Garner, Daniels, Davidson, City of Los Angeles v. Heller, 475 U.S. 796, 106 S.Ct. 1571, 89 L.Ed.2d 806 (1986), and Oklahoma City v. Tuttle, 471 U.S. 808, 105 S.Ct. 2427, 85 L.Ed.2d 791 (1985). After the reargument and after further deliberation, Judge Meskill became convinced that in his original vote he had erred. Displaying the candor and courage to which all of us aspire, he has changed his vote and now joins with Judge Palmieri in affirming.
I am not similarly persuaded, however, by Judge Palmieri’s analysis, and my view is still that the proper disposition of this appeal is as stated in my earlier opinion. I see no reason why a municipal policy for effecting seizures cannot be “unreasonable” under Garner when the attendant risk of accidental harm is so grave as to outweigh the societal interests that are furthered by the policy.
The policy of the City of Norwich differs, according to the uncontradicted testimony of plaintiff’s expert witness, from that of every other police department in the country. Whether Dodd’s death was forseeable, given the unique gun-use policy adopted by the city, would seem to be a question of fact, not a question of law. If it was forseeable, then surely Dodd’s “accidental” death was, in reality, an accident waiting to happen, and the city’s policy might then be unreasonable, even if Larson himself, who was trained to follow that policy, was found to be not negligent in his own conduct. The city’s no-holster policy should thus be separately assessed — by the district court in the first instance — under the Garner test.
The majority rejects this potential Monell claim, Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), by finding it to be incompatible with the Supreme Court’s holding in Heller. However, to apply Heller, where the police officer did not follow the allegedly unconstitutional municipal policy, to this case where Larson “followed the city’s gun use policy to the letter”, establishes a “reverse respondeat superior” principle to the effect that the city cannot be held liable unless the officer is also held liable.
But this is not the teaching of Heller. There, while Heller had been injured during the course of his arrest, his injury and the other evidence did not establish excessive force and, therefore, did not cause him any constitutional deprivation. Thus, Heller determined merely that with respect to the particular violation at issue there, no constitutional violation had occurred at all.
By contrast, Dodd was deprived of his life, surely a constitutionally protected interest, and the question is whether the officer or the city can be held responsible for the loss. Finding no liability in Larson, the district court then moved automatically to a dismissal as against the city. In doing so it neglected to view the potential liability of the city as being based on different principles than the liability of its police officer. Rather than remanding for proper *10initial consideration of the city’s liability by the trial court, the majority now prevents such an analysis by holding it to be unnecessary in light of the new principles established on appeal in this case.
In this difficult area of the law, I think we should be more cautious in applying blanket, even novel rules without having them first fully considered by the district court. Decisions on civil rights issues, particularly on those involving alleged police misconduct, are often troubling and difficult, as reflected in the conflicts in the circuits on many of the very issues in this case. See, e.g., Jamieson by and through Jamieson v. Shaw, 772 F.2d 1205, 1211 (5th Cir.1985) (use of “deadman roadblock” to effect seizure which caused accident seriously injuring passenger in automobile must be evaluated under Garner for reasonableness); Young v. City of Killeen, Tex., 775 F.2d 1349, 1353 (5th Cir.1985) (“The constitutional right to be free from unreasonable seizure has never been equated by the Court with the right to be free from a negligently executed stop or arrest.”); Leber v. Smith, 773 F.2d 101, 105 (6th Cir.1985) (officer’s drawing of weapon leading to unintentional firing when he slipped was subject to Garner analysis, but found reasonable under the circumstances); Galas v. McKee, 801 F.2d 200, 202 (6th Cir.1986) (“[T]he reasonableness of a seizure or method of seizure cannot be challenged under the Fourth Amendment unless there has been a completed seizure (that is, a restraint on the individual’s freedom to leave).”); Robins v. Harum, 773 F.2d 1004, 1009-10 (9th Cir.1985) (“once a seizure has occurred, it continues throughout the time the arrestee is in the custody of the arresting officers”).
These and other cases reflect an understandable uncertainty that has marked the initial wave of lower-court reaction to Garner’s adoption of a “reasonable seizure” test to govern methods of arrest. Moreover, our dealing with civil rights claims arising out of encounters between police and citizens is complicated by the many seeming contradictions, reversals of field, and enigmatic opinions presented to us by the Supreme Court.
Because of these difficulties in the law, because of the tragic harm inflicted on the Dodd family, and because the district court has never directly focused on the city’s potential liability as being a direct result of its own gun-use policy as opposed to being merely a derivative consequence of Larson’s conduct, I think a remand for such consideration would be the proper disposition of this appeal.